—Order unanimously affirmed without costs. Memorandum: Family Court’s determination of permanent neglect is supported by clear and convincing evidence (see, Family Ct Act § 622). The child has been in foster care since shortly after his birth in February 1997. Despite petitioner’s diligent efforts to encourage and strengthen the parental relationship since then, the relationship deteriorated and respondent visited the child only once during the seven months preceding the November 1999 fact-finding hearing. During that single visit there was no evidence of any bonding. Although respondent cooperated with petitioner in some areas and made limited progress in other areas, she has by her actions indicated that the development of a bond with her child is not a priority for her. Thus, respondent has failed to address and overcome the primary problem preventing her from reuniting with the child (see, Matter of Kerensa D. [appeal No. 2], 278 AD2d 878, lv denied 96 NY2d 707). Contrary to respondent’s contention, the fact that petitioner did not commence a neglect proceeding with respect to respondent’s other children does not preclude the determination of permanent neglect herein (see, Matter of Jessica C., 278 AD2d 902).
Further, the court did not abuse its discretion in refusing to enter a suspended judgment (see, Matter of Matthew H., 274 AD2d 975, 975-976). The child has no relationship with respondent, and respondent failed to visit the child during the two-month period between the fact-finding hearing and the dispositional hearing. “The court’s focus at the dispositional hearing is the best interests of the child * * * [and] [t]he court’s assessment that respondent was not likely to change [her] behavior is entitled to great deference” (Matter of Philip D., 266 AD2d 909). (Appeal from Order of Erie County Family Court, Szczur, J. — Terminate Parental Rights.) Present— Pigott, Jr., P. J., Pine, Wisner, Hurlbutt and Kehoe, JJ.